MOSK, J., Concurring and Dissenting.
I dissent in part and concur in part.
To consider a hotel lobby open to the public as an “inhabited dwelling house” for purposes of Penal Code section 212.5, subdivision (a) expands the meaning of the term beyond the Legislature’s intent. The purpose of section 212.5—to provide “heightened protection to the residence” (People v. Cruz (1996) 13 Cal.4th 764, 775 [55 Cal.Rptr.2d 117, 919 P.2d 731])—is based on factors unique to a residence or living quarters, including “to protect the peaceful occupation of one’s residence,” (ibid.)* 1 that a person is more likely to react violently to a crime in a residence or living quarters (Cruz, at p. 775), and victims within a confined dwelling space are more vulnerable (see People v. Fleetwood (1985) 171 Cal.App.3d 982, 987 [217 Cal.Rptr. 612]).
I acknowledge that any space inside a hotel literally could be said to be within an inhabited dwelling. But, under the majority decision, the shops or ballrooms in major hotels would be considered part of an inhabited dwelling and therefore covered by Penal Code section 212.5, subdivision (a). These days, many structures have mixed uses. The top floors of buildings are often composed of condominiums, hotel rooms, or apartments, while the bottom floor or floors contain stores, offices, markets, and restaurants, all of which are “integral part[s] of the building” (People v. Wilson (1989) 209 Cal.App.3d 451, 453 [256 Cal.Rptr. 808]) and thus under the majority decision would be *1264considered part of an inhabited dwelling within the meaning of Penal Code section 212.5, subdivision (a). Such an application of the statute would have nothing to do with its intent. Any member of the public can enter a hotel lobby—not just those who are staying at the hotel. That open access is different from a laundry room or garage in an apartment (People v. Woods (1998) 65 Cal.App.4th 345, 348-350 [75 Cal.Rptr.2d 917]), which areas are extensions of the living quarters and not generally open to the public.
“[T]he ‘plain meaning’ rule does not prohibit a court from determining whether the literal meaning of a statute comports with its purpose . . . .” (Lungren v. Deukmejian (1988) 45 Cal.3d 727, 735 [248 Cal.Rptr. 115, 755 P.2d 299].) I believe the holdings in this case and People v. Wilson, supra, 209 Cal.App.3d 451 are not only an overly expansive application of the statute, but can lead to unintended and absurd results. For those reasons, I respectfully dissent to the application of Penal Code section 212.5, subdivision (a) to the facts of this case. Otherwise I concur.
A petition for a rehearing was denied February 3, 2014, and appellant’s petition for review by the Supreme Court was denied April 30, 2014, S216738.

 “For a man’s house is his castle, er domus sua cuique tutissimum refugium.” (Sir Edward Coke quoted in Bartlett, Familiar Quotations (16th ed. 1992) 152, fn. omitted; 3 Wharton’s Criminal Law (15th ed. 2013) § 325 [“Burglary has always been regarded as a serious crime because of the ancient notion that a man’s home is his castle. When he closes his door, he should be able to feel secure in his castle.”].)